Title: From John Quincy Adams to Thomas Boylston Adams, 8 April 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Boston 8. April 1803.

As you will probably be under some anxiety, respecting the bill you sent last winter, drawn by me, on Bird, Savage and Bird, in London, I take the first instant to inform you, that I have just received a letter from them, with notice that Mr: King had agreed to take it up, for the honour of the drawer, and of course, it will not be returned upon you—It is a great satisfaction to me, in this misfortune, that at least you will not be put to the vexation and trouble of providing for taking it up.
Your’s faithfully.
